                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

THE INTEGRA HILLS,                                  )
                                                    )
              Plaintiff,                            )
                                                    )
v.                                                  )      No. 1:19-CV-312
                                                    )
JENNIFER NORMAN,                                    )
                                                    )
              Defendant.                            )

                                            ORDER

       This matter is before the Court to consider the Report and Recommendation of the United

States Magistrate Judge dated November 5, 2019, [Doc. 9]. In that Report and Recommendation,

the Magistrate Judge recommends that defendant’s motion to withdraw her petition for removal,

[Doc. 4] be granted, and that this matter be remanded to the Hamilton County General Sessions

Court, and this federal case be closed; further, the Magistrate Judge recommends that defendant’s

application to proceed in forma pauperis, [Doc. 1], be denied as moot, [Doc. 9 at 2-3]. Neither

party has filed objections to the recommendation in the time allowed. See Fed. R. Civ. P. 72.

       Thus, after consideration of the record as a whole and after careful consideration of the

Report and Recommendation of the United States Magistrate Judge, and for the reasons set out in

that Report and Recommendation which are incorporated by reference herein, it is hereby

ORDERED that this Report and Recommendation is ADOPTED and APPROVED, [Doc. 9], that

the defendant’s motion to withdraw her petition for removal, [Doc. 4], is GRANTED and that this

matter be remanded to the Hamilton County General Sessions Court, and this federal case be

closed. Further, defendant’s application to proceed in forma pauperis, [Doc. 1], is DENIED AS

MOOT.
So ordered.

ENTER:


                   s/J. RONNIE GREER
              UNITED STATES DISTRICT JUDGE
